                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  LAJUAN HARDY,                                        Civ. No. 18-794 (DSD/BRT)

                       Plaintiff,

  v.
                                                                  ORDER
  BUREAU OF PRISONS; FEDERAL
  MEDICAL CENTER, Rochester; G.
  COOPER, Acting Warden; SARA M.
  REVELL, Regional Director; IAN
  CONNORS, Central Administrator; T.
  MILLER, Captain, and BENGSTON,
  Acting Lieutenant,

                       Defendants.



       Defendants filed a Motion to Dismiss on February 15, 2019. (Doc. No. 38.)

Among the submissions filed by Defendants was a Proposed Order granting the Motion

to Dismiss. (Doc. No. 43.) On March 4, 2019, Plaintiff filed a motion seeking permission

to appeal the “Motion to Dismiss Proposed Order.” Plaintiff’s motion (Doc. No. 45) is

DENIED. The Proposed Order has not been signed or entered by the Court, and the

Motion to Dismiss is currently pending.

       Under the Local Rules, Plaintiff’s response to the motion would be due within

twenty-one days of February 15. Since it is unclear whether Plaintiff is aware of his

response deadline, the Court will establish a deadline of March 22, 2018, for Plaintiff to

file his response. Defendants’ reply is due within fourteen days of service of Plaintiff’s

response.
Dated: March 5, 2019.   s/ Becky R. Thorson
                        BECKY R. THORSON
                        United States Magistrate Judge
